Wyatt, Presiding Justice.
It appearing that the judgment here under review is one dismissing a motion to modify and set aside a verdict and judgment in a divorce case, upon the ground that no brief of evidence had been approved, submitted, or served, and it further appearing that there is no brief of evidence in this court and no copy of the judgment in the record in the divorce case, it follows, there is nothing before this court for review, and the judgment of the court below is

Affirmed.


All the Justices concur.